NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-3051

                                DAVID GUAJARDO,

                                                           Petitioner,

                                          v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                           Respondent.



        Ronald H. Tonkin, Law Offices of Ronald H. Tonkin, of Houston, Texas, for
petitioner.

       Jane W. Vanneman, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
her on the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                         2009-3051

                                     DAVID GUAJARDO

                                                             Petitioner,

                                             v.

                       DEPARTMENT OF HOMELAND SECURITY

                                                             Respondent.

Petition for review of the Merit Systems Protection Board in DA-0752-08-0162-I-1.
                            ___________________________

                                    DECIDED: July 9, 2009
                                ___________________________


Before LOURIE, RADER, and MOORE, Circuit Judges.

PER CURIAM.

                                             I.

       The Merit Systems Protection Board affirmed the decision of the Department of

Homeland Security to remove Mr. David Guajardo from his position as a Supervisory

Border Patrol Agent. Guajardo v. Dep’t of Homeland Sec., No. DA-0752-08-0162-I-1

(M.S.P.B. October 15, 2008).         Because substantial evidence supports the Board’s

decision, this court affirms.

                                             II.

       Petitioner David Guajardo was employed as a Supervisory Border Patrol Agent

with the United States Customs and Border Protection in El Paso, Texas. He had over
twenty years of work experience. The events leading up to Mr. Guajardo’s termination

occurred on July 4, 2005.

       At 8:30 am, the El Paso Police Department called the patrol office requesting

assistance with a traffic stop involving suspected illegal aliens near the intersection of

Highway 10 and Americas Avenue, an intersection commonly referred to as the “Joe

Battle” stop.   Board Patrol Agent (“BPA”) Andres Aranda and the petitioner both

reported to the scene in separate vehicles. Upon arrival, Mr. Guajardo, the senior BPA,

directed Officer Aranda to investigate the scene while Mr. Guajardo served as a lookout.

Mr. Guajardo testified that while observing traffic he noticed a suspicious pick-up truck

passing the intersection.    Mr. Guajardo then left the Joe Battle stop to pursue the

suspicious vehicle. He did not inform any of the other officers on the scene of his

reasons for leaving.

       According to Officer Aranda, he attempted to contact Mr. Guajardo after securing

the individuals from the Joe Battle Stop in his vehicle. He was not successful in making

contact for some time.      After some time, Mr. Guajardo finally responded to Officer

Aranda and informed him that he was at the Lee Trevino exit off of Highway 10. The

intersection is commonly known as the “Lee Trevino” stop.           When Officer Aranda

arrived at the intersection, he saw Mr. Guajardo’s vehicle pulled over behind a pick-up

truck. Mr. Guajardo then informed Officer Aranda that he had arrested one of the

passengers in the truck, Luis Armando Pinon Olivas. At the time, Mr. Pinon was sitting

in the pick-up truck along with two other males and three females. Mr. Pinon’s personal

bag was in the bed of the truck. After searching the bag, Officer Aranda put Mr. Pinon

in the back of his vehicle along with the other individuals arrested at the Joe Battle stop.




2009-3051                                    2
While Officer Aranda secured Mr. Pinon in the back of his vehicle and before Officer

Aranda could question the other individuals in the truck, the truck drove away. Officer

Aranda asked Mr. Guajardo to explain his reasons for releasing the vehicle.           Mr.

Guajardo replied, “Don’t worry about it.” Officer Aranda then asked Mr. Guajardo what

he wanted to do with Mr. Pinon. In response, Mr. Guajardo stated, “PWA – afoot on I-

10 West,” which means “present without admission – on foot.”            This explanation

indicates that the suspect was arrested while on foot. Officer Aranda testified that he

believed this instruction to be untruthful because Mr. Pinon had been arrested in the

vehicle. He further testified that Mr. Guajardo’s instruction was suspicious because he

was not allowed to obtain additional information from the passengers in the car or to

record the car’s license plate or registration number.

       Mr. Guajardo testified that after he left the Joe Battle stop, he pursued the pick-

up truck for a few blocks until he lost visual contact. At that point, he observed an

individual, Mr. Pinon, in a parking lot across the street who was carrying a gym bag with

dried mud stains on it. The mud stains aroused Mr. Guajardo’s suspicion because

illegal aliens, according to Mr. Guajardo, typically used the Rio Grande River to enter

the United States. Mr. Guajardo then approached Mr. Pinon and questioned him. Mr.

Pinon gave incomplete answers and would only say that he was from Mexico. Mr.

Guajardo then frisked, handcuffed, and placed Mr. Pinon in the front passenger seat of

his car so he could resume his pursuit of the pick-up truck. Mr. Guajardo did not search

Mr. Pinon’s bag. Mr. Guajardo testified that he holsters his weapon on his right hip

facing Mr. Pinon’s seat in the vehicle. Soon after resuming the search, Mr. Guajardo

located the once-lost pick-up truck and pulled it over. He approached the driver of the




2009-3051                                   3
truck who promptly provided his driver’s license, car registration, and insurance card.

According to Mr. Guajardo, he quickly determined that the driver and passengers were

United States citizens.   At that point, Mr. Guajardo “realized” that Pinon was “not

completely secured” and decided that “it would be best if [he were] removed from the

unsecured unit” and brought closer. Mr. Guajardo contends that he took Mr. Pinon out

of the patrol car and brought him to the side of the pick-up truck. Based on the eye

contact between the passengers of the pick-up truck and Mr. Pinon, Mr. Guajardo

surmised that they knew one another.        After a short time, Mr. Guajardo became

concerned “for the safety of the subject and the people in the truck as well as [his] own

safety” due to the public attention created by the stop.     Accordingly, Mr. Guajardo

placed Mr. Pinon, still in handcuffs, in the back of the truck next to the passengers.

After resuming questioning of the driver of the truck, Mr. Guajardo determined that he

would not be able to create a case against any of the truck’s occupants. He called

Officer Aranda to arrange for transportation. While waiting for Officer Aranda to arrive,

Mr. Pinon began to complain about the tightness of the handcuffs. As Mr. Guajardo

was loosening the handcuffs, Officer Aranda arrived.       By the time Officer Aranda

approached the truck, Mr. Guajardo had removed the handcuffs and put them away.

Mr. Guajardo then told Officer Aranda that he had arrested Mr. Pinon on foot.

      When Mr. Guajardo, Officer Aranda, and Mr. Pinon arrived back at the station

Officer Daniel Noriega, another BPA, was assigned to process Mr. Pinon.           Officer

Noriega testified that he went through normal processing procedures with Mr. Pinon,

including entering biographical data, getting fingerprints, and running a background

check. After speaking with Mr. Guajardo to get a better idea of what happened, Officer




2009-3051                                  4
Noriega was apprehensive because it did not appear to him that there was probable

cause for the arrest. He therefore called Mr. Guajardo to type out the arrest information.

Officer Noriega testified that Mr. Guajardo supplied the following narrative:

       On July 04, 2005, at approximately 0845 hours, while performing assigned
       Linewatch duties, Supervisory Border Patrol Agent David Guajardo
       encountered a male subject walking north at the intersection of Interstate
       10 and George Dieter, El Paso, Texas. SBPA Guajardo noticed that the
       subject, later identified as Pinon-Olivas, Luis Armando appeared to be
       disoriented and lost, and was carrying a muddy duffle bag. SBPA
       Guajardo approached and talked to the subject in the English language. It
       became apparent to Agent Guajardo that the subject did not understand
       English and thereby questioned subject as to his citizenship. PINON-
       Olivas stated that he was a citizen of Mexico illegally in the United States
       and not in possession any [sic] Immigration Documents to enter, be or
       remain in the United States.

Notably absent from Mr. Guajardo’s narrative was any mention of the pick-up truck or its

passengers. Mr. Guajardo confirmed that he entered some arrest data and that he

omitted any recount of the vehicle stop, the handcuffing of Mr. Pinon, and the transport

of Mr. Pinon along with his bag in the passenger seat of the patrol vehicle. He further

testified that he instructed Officer Aranda to record the intersection of George Dieter

and I-10 as the location where Mr. Pinon was apprehended.

       A week later, Officer Aranda reported his concerns regarding the events to his

union steward. Officer Aranda testified that it took him a week to get the courage to do

the right thing. Christopher Estrada, a representative from the Office of the Inspector

General, was assigned to investigate the allegations. He testified that he interviewed

Mr. Pinon who reported that he was arrested when his vehicle was pulled over ─ not

while he was on foot. Estrada indicated that Mr. Pinon was adamant about this fact

during the interview.




2009-3051                                    5
       Mr. Guajardo was charged with three violations: (1) instructing a subordinate

employee to enter inaccurate information into an official report; (2) entering inaccurate

information into an official report; and (3) failure to document a vehicle stop. Chief

Patrol Agent Victor Manjarrez was designated as the deciding official in Mr. Guajardo’s

disciplinary investigation. Chief Manjarrez testified that he wanted to make sure the

right decision was made. He further testified that Mr. Guajardo’s account of the events

was “weird” and “just not believable.” Chief Manjarrez further testified that despite the

clear violations of patrol procedures, Mr. Guajardo still maintained that he had done

nothing wrong.     In addition, for a first-line supervisor with over twenty years of

experience the acts were particularly egregious in Chief Manjarrez’s eyes.              Chief

Manjarrez testified that ultimately Mr. Guajardo’s story was so unbelievable that the

penalty could not be mitigated and termination was appropriate.

       Mr. Guajardo appealed the decision to terminate to the Board.                     The

administrative judge affirmed all the charges and the penalty of termination, finding:

       After consideration of the testimony concerning Pinon’s arrest, I conclude
       that the appellant did not arrest Pinon while he was walking on or along I-
       10. I find that appellant’s testimony concerning his actions after he left the
       Joe Battle scene is not credible. . . . The appellant stated that he did not
       search Pinon’s gym bag, yet he put the bag on the floor of the truck in
       front of the passenger seat where Pinon had ready access to it. The
       appellant also related that he carries his service weapon on his right side.
       Thus, the appellant’s weapon was also readily available to Pinon if he had
       wanted to make an attempt to take it. . . . The appellant’s testimony about
       handcuffing Pinon; moving him to the truck; and then removing the
       handcuffs prior to Aranda’s arrival is not believable. It does not appear
       prudent or logical for the appellant to have been fumbling around with the
       handcuffs while he was still trying to observe the truck occupants.




2009-3051                                    6
Guajardo v. Dep’t of Homeland Sec., No. DA-0752-08-0162-I-1 (M.S.P.B. May 21,

2008). The Board denied Mr. Guajardo’s petition for review. Mr. Guajardo timely

appealed under 28 U.S.C. § 1295(a)(9).

                                            III.

         The scope of our review from a Board appeal is limited. This court must affirm

the Board’s decision unless it was “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; obtained without procedures required by law, rule,

or regulation having been followed; or unsupported by substantial evidence.” 5 U.S.C. §

7703(c); Chase-Baker v. Dep’t of Justice, 198 F.3d 843, 845 (Fed. Cir. 1999). “The

determination of the credibility of the witnesses is within the discretion of the presiding

official who heard their testimony and saw their demeanor.” Griessenauer v. Dep’t of

Energy, 654 F.2d 361, 364 (Fed. Cir. 1985).

         To remove for misconduct, the agency must establish by a preponderance of the

evidence that the employee actually committed the misconduct, that disciplining the

employee promotes the efficiency of the service, and that the penalty was appropriate,

given the misconduct. Henry v. Dep’t of the Navy, 902 F.2d 949, 953-54 (Fed. Cir.

1990). This court notes that the appropriate penalty for employee misconduct is left

primarily to the discretion of the employing agency and will only be reversed for an

abuse of discretion. Schapansky v. Dep’t of Transp., 735 F.2d 477, 484 (Fed. Cir.

1984).

         In this case, the record shows that the agency has met its burden to show that

Mr. Guajardo’s termination was appropriate and promoted the efficiency of the service.

Mr. Guajardo’s proffered story of the events of the date in question is implausible.




2009-3051                                    7
Officer Aranda came to the Lee Trevino stop to find Mr. Pinon sitting in the pick-up truck

without any handcuffs on. Officer Aranda testified that Mr. Pinon’s personal bag was in

the bed of the truck. Before Officer Aranda could get any information on the truck or its

passengers, Mr. Guajardo dismissed the vehicle without recording any information

himself. As an experienced patrol officer, Mr. Guajardo knew that such information

should have been recorded.

       In addition, Mr. Guajardo’s explanation of moving Mr. Pinon from the passenger

seat of his patrol car to the pick up truck is dubious at best. Mr. Guajardo admitted that

he never searched Mr. Pinon’s bag and that he placed the bag in front of Mr. Pinon in

the passenger seat of his patrol vehicle. Mr. Guajardo also confirmed that he holsters

his gun on his right hip next to where Mr. Pinon was sitting. At the hearing in front of the

administrative judge, Mr. Guajardo acknowledged the potential danger that an officer

faces when instigating a stop or arrest of an unknown vehicle or person. Yet in the face

of this recognized danger, Mr. Guajardo left Mr. Pinon ─ an unknown arrestee ─

unwatched in the passenger seat of his patrol car with direct access to his unsearched

gym bag. Mr. Guajardo then moved Mr. Pinon into the pick-up truck. At that point, Mr.

Guajardo had not even confirmed whether the passengers knew Mr. Pinon. Nor did he

ever confirm any relationship because he dismissed the vehicle before Officer Aranda

could record any information.

       Absent from Mr. Guajardo’s narrative of the events in the police report was any

mention of the pick-up truck. Mr. Guajardo’s actions were in direct violation of the

agency’s procedural guidelines which state that: “Documenting every stop as soon as it




2009-3051                                    8
is concluded, regardless of whether an arrest was made, is imperative and vitally

important.” A “vehicle stop” is defined broadly in the policy handbook:

       Anytime an agent orders the operator of a motor vehicle to stop and the
       operator does so, it constitutes a vehicle stop, regardless of whether done
       with emergency lights, with hand or verbal commands, from inside a patrol
       vehicle, on a horse, on a bicycle, in an all-terrain vehicle, or on foot.

       Mr. Guajardo openly admits that he omitted the stop of the pick-up truck in its

entirety from his report. He also acknowledges that he instructed Officer Aranda to

report that Mr. Pinon was arrested on foot at the intersection of George Dieter and I-10.

       Even after the events of the day came to a close, Mr. Guajardo still would not

concede to Chief Manjarrez ─ the designated deciding official ─ that he had done

anything wrong. Mr. Guajardo’s briefing to this court takes the same untenable position.

Not surprisingly, Chief Manjarrez found Mr. Guajardo’s story to be difficult to understand

and “completely inconsistent with facts and [Mr. Guajardo’s] training and experience.”

       On this record, substantial evidence supports the conclusion that Mr. Guajardo

stopped and arrested Mr. Pinon in the truck rather than on foot.          This conclusion

supports each of the agency’s charges. As to the first charge, instructing a subordinate

to enter inaccurate information into an official report, Mr. Guajardo admitted that he

directed Officers Aranda and Noriega to record his version of the story in the police

report. The second charge, entering inaccurate information into an official report, is also

supported because Mr. Guajardo typed in some information himself. The last charge

cannot reasonably be disputed as Mr. Guajardo admits to having stopped the pick-up

truck and omitting the stop from his report. Based on the substance of the charges, the

agency did not abuse its discretion in deciding to remove Mr. Guajardo from his

position.



2009-3051                                   9
      We have considered Mr. Guajardo’s remaining arguments and find them

unpersuasive. Accordingly, we affirm the Board’s decision.

                                       COSTS

      No costs.




2009-3051                                 10